Citation Nr: 0403737	
Decision Date: 02/09/04    Archive Date: 02/23/04

DOCKET NO.  99-12 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for residuals of 
bilateral foot injuries.

2.  Entitlement to service connection for residuals of a left 
knee injury.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. M. Fogarty, Counsel


INTRODUCTION

The veteran served on active duty from September 1986 to 
September 1989.

This matter was originally before the Board of Veterans' 
Appeals (Board) on appeal of a November 1998 rating decision 
from the Department of Veterans Affairs (VA) Regional Office 
(RO) in Cleveland, Ohio.  In an October 2000 decision, the 
Board remanded the issues of entitlement to service 
connection for residuals of bilateral foot injuries and 
residuals of bilateral knee injuries to the RO for review of 
the veteran's service medical records.  In a September 2001 
decision, the RO granted entitlement to service connection 
for residuals of a right knee injury, post arthroscopy with 
degenerative arthritis, evaluated as 10 percent disabling.  
The RO continued to deny entitlement to service connection 
for residuals of bilateral foot injuries and for residuals of 
a left knee injury.  Those matters were returned to the 
Board.  

In October 2002, the Board undertook additional development 
of the veteran's claims in the form of VA examinations.  In 
July 2003, the Board remanded the issues of entitlement to 
service connection for residuals of bilateral foot injuries 
and entitlement to service connection for residuals of a left 
knee injury to the RO for a review of the record in 
accordance with the decision of the United States Court of 
Appeals for the Federal Circuit in Disabled American Veterans 
v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  The RO has now returned these matters to the Board.

This appeal is being REMANDED to the RO via the Appeals 
Management Center in Washington, DC.  VA will notify the 
veteran if further action is required on his part.  



REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002)) was signed into law by the President.  This 
law redefines the obligations of VA with respect to the duty 
to assist and includes an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  See also Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  The VCAA also eliminated the 
concept of a well-grounded claim and superseded the decision 
of the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, 14 Vet. App. 174 (2000), which had held that 
VA could not assist in the development of a claim that was 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  See VCAA, § 7(a), 114 Stat. At 2099-2100.  
In the instant action, the appellant's claim was filed prior 
to the date of enactment and is not yet final; therefore, the 
VCAA is applicable.

A review of the record reflects that the appellant has not 
been specifically notified by the RO of the notice and duty 
to assist provisions in the VCAA in regards to the issues on 
appeal.  In a written statement dated in November 2003, the 
veteran's representative noted that the veteran had not been 
properly notified by VA of the type of evidence he may submit 
to substantiate his claim, the type of evidence VA will 
obtain, and the type of evidence that he must obtain and 
submit.  The representative stated that the notice and duty 
to assist provisions of the VCAA had not been met.  The 
record reflects that the veteran was notified of the VCAA in 
December 2001; however, that notice letter was specific to 
his claim for an increased rating of his service-connected 
right knee disability.  Thus, because of the change in the 
law brought about by the VCAA, a remand in this case is 
required for compliance with the notice and duty to assist 
provisions contained in the new law.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) and 
any other applicable legal precedent are 
fully complied with and satisfied.  See 
also 38 C.F.R. §3.159 (2002); Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).

2.  After any necessary notice and 
development has been completed, the RO 
should again review the record.  If any 
benefit sought on appeal for which a 
notice of disagreement has been filed 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

Thereafter, subject to current appellate procedures, this 
case should be returned to the Board for further appellate 
consideration, if appropriate.  The purpose of this REMAND is 
to ensure compliance with VA's duty to notify and assist the 
veteran in the development of his claims, and the Board 
intimates no opinion, either favorable or unfavorable, as to 
the ultimate outcome of this case.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




